Citation Nr: 0402764	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  96-23 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and R. Correa-Grau, M.D.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active duty service from April 1951 to April 
1954.

Service connection for schizophrenia was originally denied in 
a December 1970 rating decision.  Subsequent decisions by the 
Board of Veterans' Appeals (Board) in October 1975 and June 
1988 also denied service connection for schizophrenia.  In 
October 1993, April 1995, and June 1996, the RO found that 
the veteran had not presented new and material evidence to 
reopen the claim of service connection for schizophrenia.  In 
December 1999, the Board found that new and material evidence 
had been received to reopen the claim for service connection 
for schizophrenia.

The case returned to the Board and was remanded again in 
October 2000 for consideration by the RO of evidence 
submitted directly to the Board without a waiver of RO 
review.  An additional remand was required in December 2000 
to ensure compliance with the duty to assist and notification 
requirements mandated by the Veterans Claims Assistance Act 
of 2000 (VCAA).

In a June 2001 decision, the Board denied the veteran's claim 
for service connection for schizophrenia.  By an Order dated 
in August 2002, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion of the 
appellant and the Secretary of the Department of Veterans 
Affairs (VA), vacated the Board's June 2001 decision, and 
remanded this matter to the Board.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

In the joint motion granted by the Court, the appellant and 
the Secretary of VA agreed that a remand was necessary 
because the Board failed to explain how it considered 
documents not translated into English, and thus failed in its 
duty to articulate adequate reasons and bases for its 
findings and conclusions on all material issues of fact and 
law presented by the record.  The parties further agreed that 
VA failed to adequately assist the appellant in the 
development of his claim because VA did not attempt to obtain 
evidence identified by the veteran, including VA treatment 
records, private hospital records, and records of treatment 
by private physicians.

At a hearing at the RO in August 1987, the veteran asserted 
that he was receiving disability benefits administered by the 
Social Security Administration.  VA is obliged to attempt to 
obtain those and other identified Federal records, or after 
continued efforts to obtain such records, VA  concludes that 
such records do not exist or further efforts to obtain such 
records would be futile, VA must provide the appellant with 
written or oral notice of that conclusion and make a written 
record of the same.  38 C.F.R. § 3.159(c)(2),(e) (2003).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the 
appellant the names and addresses of all 
treatment providers who treated the 
veteran for a neuropsychiatric disorder, 
including anxiety and schizophrenia.  The 
veteran should be advised that he must 
provide specific information to identify 
the treatment providers, including 
approximate dates of treatment.  If the 
veteran provides adequate information to 
do so, the RO should take all necessary 
steps to obtain any pertinent records, 
(including all hospital treatment records 
as opposed to merely discharge summaries), 
including records of VA treatment at VA 
medical centers in New York City and in 
Puerto Rico, VA treatment at a mental 
health treatment facility in Caguas, 
Puerto Rico, a government run asylum in 
Puerto Rico, and private treatment 
records, including the records of Drs. 
Antonio and Rafael Molina (also spelled in 
documents in the file as Molida) in 
Chicago Illinois, records of Northwestern 
University Hospital in Chicago, Illinois, 
Dr. Correa-Grau, of Caguas, Puerto Rico, 
Dr. Miltz (also spelled in documents in 
the file as Mills and Milts) in New York, 
New York, Belleview Hospital and Roosevelt 
Memorial Hospital (including care by Drs. 
Kaplan and Berjon) in New York, New York, 
Dr. Polanco (name also appearing spelled 
in the file as Dr. Polaneo) in Caguas, 
Puerto Rico, treatment by a Dr. Jimenez at 
Rafael Clinic, a Dr. Colver (also spelled 
Colberg in documents contained in the 
file), Dr. Myrna Polo, Dr. Ramon Selles 
Figueroa, Dr. Felix Galvan, and any other 
sources of treatment for a 
neuropsychiatric disorder adequately 
identified by the veteran or apparent from 
the documents in the claims file.  The RO 
should obtain the complete treatment 
records (as opposed to discharge 
summaries) of all hospitalizations of the 
veteran (both VA and private) including VA 
hospitalizations from January to March 
1989, August to September 1989, and in 
December 1999, that are not currently part 
of the claims folder and associate them 
with the claims folder.

2.  The RO should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the veteran's claim for SSA 
disability benefits, including the medical 
records relied upon concerning that claim.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 


4.  After the development of the claim 
has been completed, the RO should again 
review the record and readjudicate the 
claim for service connection for 
schizophrenia.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




